Case held and matter remitted to Onondaga County Court for further proceedings in accordance with the Memorandum. Memorandum : At a preliminary hearing conducted by the Trial Judge evidence was presented as to circumstances surrounding the execution of a consent to search form by the defendant and the taking of a statement from the defendant by police officers which required a finding by the Trial Judge not only as to voluntariness but also as to whether the defendant incriminated himself while being interrogated by the police in the absence of counsel after he had requested the aid of an attorney. (People v. Sanchez, 15 N Y 2d 387.) We remit the ease to the County Court solely for a finding and determination upon the testimony presented at the preliminary hearing as to whether the defendant executed the consent to search and gave the statement offered in evidence while being interrogated by the police in the absence of counsel after he had requested the aid of counsel. (Appeal from judgment of Onondaga County Court, convicting defendant of burglary, third degree, and petit larceny.) Present — Bastow, J. P., Goldman, Henry, Del Vecchio and Marsh, JJ.